UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-52188 SADHANA EQUITY INVESTMENT, INC. (Exact name of registrant as specified in its charter) Florida 20-5122076 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 18101 Von Karman Avenue, Suite 330 Irvine, California 92612 (Address of principal executive offices) (Zip Code) (949) 646-8370 (Issuer’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated fileroAccelerated filero Non-accelerated fileroSmaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yesþ Noo State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding at August 1, 2008 Common Stock, no par value per share 5,000,000 shares -1- SADHANA EQUITY INVESTMENT, INC. TABLE OF CONTENTS PAGE Part I Financial Information 3 Item1. Financial Statements (unaudited) 3 Balance Sheet 3 Statements of Operations 4 Statements of Cash Flows 5 Notes to Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item3. Quantitative and Qualitative Disclosures About Market Risk 10 Item4. Controls and Procedures 11 Part II Other Information 12 Item6. Exhibits 12 Signatures 12 Exhibit 31.1 Exhibit 32.1 -2- PART I FINANCIAL INFORMATION Item 1.Financial Statements SADHANA EQUITY INVESTMENT, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEET June 30, 2008 December 31, 2007 (unaudited) ASSETS CURRENT ASSETS: Cash & equivalents $ 1,500 $ 4,980 Total Assets $ 1,500 $ 4,980 LIABILITIES AND SHAREHOLDERS' DEFICIENCY CURRENT LIABILITIES: Accounts payable & accrued expenses $ 25,690 $ 9,521 Loan from shareholder 1,500 - Total Liabilities 27,190 9,521 SHAREHOLDERS' DEFICIENCY Common stock (no par value, 100,000,000 shares authorized; 5,000,000 issued and outstanding) 5,000 5,000 Common stock warrants 10,187 10,187 Deficit accumulated during the development stage (40,877 ) (19,728 ) $ (25,690 ) $ (4,541 ) Total Liabilities and Shareholders' Deficiency $ 1,500 $ 4,980 -3- SADHANA EQUITY INVESTMENT, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (Unaudited) Cumulative from For the three months For the three months For the six months For the six months July 5, 2006 (Inception) ended June 30, 2008 ended June 30, 2007 ended June 30, 2008 ended June 30, 2007 through June 30, 2008 Revenue: $ - $ - $ - $ - $ - Expenses: General and Administrative 19,978 893 21,149 7,361 40,877 Total Expenses (19,978 ) (893 ) (21,149 ) (7,361 ) (40,877 ) Net (loss) before Income Taxes (19,978 ) (893 ) (21,149 ) (7,361 ) (40,877 ) Income Tax Expense - Net (loss) $ (19,978 ) $ (893 ) $ (21,149 ) $ (7,361 ) $ (40,877 ) Basic and diluted net loss per share $ - $ - $ - $ - $ - Weighted average number of shares outstanding 5,000,000 5,000,000 5,000,000 5,000,000 -4- SADHANA EQUITY INVESTMENT, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (Unaudited) Cumulative from For the six months For the six months July 5, 2006 (Inception) ended June 30, 2008 ended June 30, 2007 through June 30, 2008 OPERATING ACTIVITIES: Net loss $ (21,149 ) $ (7,361 ) $ (40,877 ) Common stock warrants issued for debt - - 10,187 Increase (decrease) in accounts payable 16,169 7,361 25,690 Net cash used in operating activities (4,980 ) - (5,000 ) FINANCING ACTIVITIES: Proceeds from loan from shareholder 1,500 - 1,500 Proceeds from issuance of common stock - - 5,000 Net cash provided by financing activities 1,500 - 6,500 NET INCREASE (DECREASE) IN CASH & CASH EQUIVALENTS (3,480 ) - 1,500 CASH & CASH EQUIVALENTS, BEGINNING BALANCE 4,980 4,980 - CASH & CASH EQUIVALENTS, ENDING BALANCE $ 1,500 $ 4,980 $ 1,500 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Taxes paid $ - $ - $ - Interest paid $ - $ - $ - NON-CASH ACTIVITIES $ - $ - $ - -5- SADHANA EQUITY INVESTMENT, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS JUNE 30, 2008 Note 1 – Basis of Presentation The accompanying unaudited interim financial statements have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission for the presentation of interim financial information, but do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements.The audited financial statements for the period July 5, 2006 (Inception) through December 31, 2007 and for the year ended December 31, 2007 were filed on February 22, 2008 with the Securities and Exchange Commission and are hereby referenced.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three and six month periods ended June 30, 2008 and for the period ended July 5, 2006 (Inception) through June 30, 2008 are not necessarily indicative of the results that may be expected for the year ended December 31, 2008. Note 2 - Accounting Policies and Operations Organization Sadhana Equity Investment, Inc. (the “Company”), a development stage company, was incorporated in Florida on July 5, 2006. The Company intends to serve as a vehicle to effect an asset acquisition, merger, exchange of capital stock or other type of business combination with a domestic or foreign business. At August 1, 2008, the Company had not yet commenced any formal business operations and all activity to date related to the Company formation, capital stock issuance, professional fees with regard to filings with the Securities and Exchange Commission and identification of businesses. The Company’s fiscal year ends on December 31st. Cash And Cash Equivalents The Company considers all highly liquid debt instruments with original maturities of three months or less to be cash equivalents. Earnings Per Share The Company computes earnings per share in accordance with Statement of Accounting Standards No. 128, "Earnings per Share (“SFAS No. 128”). Under the provisions of SFAS No. 128, basic earnings per share is computed by dividing the net income (loss) for the period by the weighted average number of common shares outstanding during the period. Diluted earnings per share is computed by dividing the net income (loss) for the period by the weighted average number of common and potentially dilutive common shares outstanding during the period.There were no potentially dilutive common shares outstanding during the period. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect certain reported amounts and disclosures.
